Citation Nr: 9901425	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Greg E. Beard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, R. S., and P. O.



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 
1958.  The veteran died on May [redacted], 1969.  This 
matter came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board observes that the Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 
§ 5(b)(2)(A)(iii), 98 Stat. 2725, 2728 (1985), requires that 
the adjudicator consider the factors pertaining to ionizing 
radiation exposure as specified in the regulations.  The 
pertinent regulations, 38 C.F.R. § 3.311(c) and (e), 
specifically establish the following process to assist the 
adjudicator in deciding these types of claims:

(c)  (1) When a claim is forwarded for 
review pursuant to paragraph (b)(1) of 
this section, the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of this section  . . .   

(e) Factors to be considered in 
determining whether a veterans disease 
resulted from exposure to ionizing 
radiation in service include: 

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3) The veterans gender and pertinent 
family history;

(4) The veterans age at the time of 
exposure;

(5) The time-lapse between exposure and 
the onset of the disease; and 

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
service may have contributed to 
development of the disease.   38 C.F.R. 
§ 3.311(c), (e) (1998) (emphasis added).

The Board notes that the RO, in September 1996, obtained an 
advisory opinion - radiation review of this case by the Under 
Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b).  
However, the opinion does not address all the paragraph (e) 
factors.  In Hilkert v. West, 11 Vet. App. 284 (1998), the 
U.S. Court of Veterans Appeals (Court), concluded that as the 
paragraph (e) factors generally involve medical judgment 
questions and it is well established that the Board may only 
rely on medical evidence, not its own unsubstantiated medical 
conclusions, in reaching a decision, all of the paragraph (e) 
factors must be considered by the Under Secretary of 
Benefits.  Hilkert v. West, 11 Vet.App. 284 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should again request an 
advisory opinion - radiation review from 
the Under Secretary of Benefits in this 
case.  The opinion should specifically 
address all the factors set forth in 38 
C.F.R. § 3.311(e) (1998) as required by 
Pub. L. No. 98-542, § 5(b)(2)(A)(iii), 
98 Stat. 2725, 2728 (1985).

2.  Following receipt of the advisory 
opinion from the Under Secretary for 
Benefits, the RO should determine 
whether the appellant's claim for 
service connection for the cause of the 
veterans death can now be granted.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which 
to respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as warranted.
 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
